DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–12, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2006/0045297 (02 March 2006) (“Haussman”) and US Patent 3,590,169 (patented 29 June 1971) (“Merhaut”).
Claims 2 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Merhaut and US Patent Application Publication 2019/0158944 (published 23 May 2019) (“Belonozhko”).
Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Merhaut; Belonozhko and US Patent Application Publication 2004/0182642 (published 23 September 2004) (“Hutt”).
Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Merhaut and US Patent Application Publication 2011/0051981 (published 03 March 2011) (“Lehdorfer”).
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Merhaut and US Patent Application Publication 2019/0020946 (published 17 January 2019) (“Tu”).
Claim 1 is drawn to “an apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Haussman reference.
Claim 1
The Haussman Reference
“1. An apparatus comprising
The Haussmann reference describes an earplug. Haussman at ¶ 44, FIG.2.
“at least one acoustic driver positioned within an earphone housing,
The earplug includes a housing shell 2000 containing an output transducer unit 2032 corresponding to the claimed acoustic driver. Id. at ¶ 49, FIG.2.
“the at least one acoustic driver acoustically coupled with an ear canal of a user via one or more airflow pathways that exit the earphone housing to the ear canal,
The Haussman reference describes acoustically coupling an output from either a single transducer unit 2032 or a combination of unit 2032 and a second transducer unit 2034 to the user’s ear canal through two output tubes 2012, 2013 that merge into a common tube 2036 and a common output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“each airflow pathway configured to provide a uniform acoustic impedance from the driver to the ear canal.”
Haussman depicts tubes 2012, 2013 as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id.


Table 1
The foregoing table shows that the Haussman reference describes an earplug that is substantially similar to the claimed apparatus. The two differ since it is unclear whether Haussman’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal. This is not a patentable distinction.
The Merhaut reference teaches and suggests one potential configuration of Haussman’s tubes 2012, 2013. In particular, Merhaut describes an electrostatic horn loudspeaker. Merhaut at Abs., col. 1 ll. 5–10, FIG.2. To improve the efficiency of the loudspeaker, Merhaut includes multiple passages 4 within the rear stator 3 of the speaker. Id. at col. 1 l. 44 to col. 2 l. 13. Each channel 4 has a constant cross-section, such that they each exhibit a uniform acoustic impedance. Id. at col. 2 ll. 41–48, FIG.2. The channels merge in input portion 5 of a horn 6 that adapts loudspeaker 3 to its intended use of free-field radiation. Id. at col. 2 ll. 62–71, FIG.2. The use of multiple constant cross-section channels 4 increases the radiation efficiency of the speaker by increasing its radiation resistance. Id. at col. 1 l. 73 to col. 2 l. 13, col. 2 l. 74 to col. 3 l. 6. Merhaut’s approach to designing a loudspeaker would have reasonably suggested to one of ordinary skill in the art similarly 
Claim 2 depends on claim 1 and further requires the following:
“wherein the at least one acoustic driver comprises an electrostatic driver.”
The Haussman reference does not identify the technology used to implement output drivers 2032, 2034. The Merhaut reference suggests an electrostatic speaker, which would have been known to one skilled in the art as suitable for use in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 as electrostatic speakers, like the one described by Merhaut. For the foregoing reasons, the combination of the Haussman, the Merhaut and the Belonozhko references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the at least one acoustic driver comprises a planar magnetic driver.”
See Belonozhko at ¶¶ 35, FIG.8. Belonozhko also suggests using a planar loudspeaker. See id. The Hutt reference describes one possible planar loudspeaker configuration. See Hutt at Abs., FIG.1. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 with any conventional driver technology, including planar loudspeaker technology. For the foregoing reasons, the combination of the Haussman, the Merhaut and the Belonozhko references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein each airflow pathway converges to a collector proximal a nozzle of the earphone housing, the collector configured to provide the uniform acoustic impedance.”
Claim 5 depends on claim 4 and further requires the following:
“wherein the collector has a cross-sectional area equal to the aggregate total cross-sectional areas of the respective one or more airflow pathways.”
Merhaut similarly suggests merging Haussman’s tubes 2012, 2013 into a collector 2036 near the nozzle, or outlet, 2038 of shell 2000, just as Merhaut merges channels 4 into input portion 5 of horn 6. See Merhaut at col. 2, FIG.2. Merhaut describes input portion 5 as having the same cross-section as the aggregate of the cross-sections of channels 4. Id. Accordingly, one of ordinary skill would have similarly configured Haussman’s tubes 2012, 2013 
Claim 6 depends on claim 4 and further requires the following:
“wherein the collector has a cross-sectional area equal to a cross-sectional area of the ear canal of the user.”
The Haussman reference describes a plurality of tubes 2012, 2013, which merge into a common output tube 2036 near the sound outlet 2038 of earplug shell 2000. The total cross-sectional area of sound outlet tube 2036 is not specified, and is not defined in reference to a user’s ear canal. Assuming Haussman’s FIG.2 is drawn to scale, tubes 2012, 2013 and 2036 do not equal the cross-sectional area of a user’s ear canal.
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of applying Merhaut’s teachings which would have suggested using tubes 2012, 2013 to increase the output resistance of Haussman’s output driver 2032. In more detail, Merhaut sizes and shapes channels 4, such that they their combined cross-sectional areas merge into a common channel 5 having a cross-sectional area that serves as the throat of a horn 6, which acoustically transforms the impedance at the throat to the impedance at the mouth. Merhaut at col. 2 ll. 41–71, FIG.2. Applying these teachings in the context of Haussman’s earplug, one of ordinary skill in the art would See Merhaut at col. 2 ll. 62–71, FIG.2. And, since Haussman concerns an earplug having limited space for a horn, one of ordinary skill in the art would have simply sized tube 2036 and outlet 2038 to match the size of a user’s ear canal. See Haussman at FIGs.1, 2. Tube 2036 would then perform its role of matching the resistance of the ear canal to cooperatively serve as a waveguide towards the tympanic membrane just as common channel 5 acts as a throat for horn 6. For the foregoing reasons, the combination of the Haussman and the Merhaut references makes obvious all limitations of the claims.
Claim 7 depends on claim 1 and further requires the following:
“wherein the two or more airflow pathways are each configured to provide the uniform acoustic impedance at any distance from the at least one acoustic driver to a nozzle of the earphone housing.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to have a constant cross-section, just as Merhaut’s channels 4, from driver 2032 to sound outlet 2038. This design would naturally apply at any distance since the tubes/channels would act simply as transmission lines. See l. 73 to col. 2 l. 12, l. 26 to col. 3 l. 2. For the foregoing reasons, the combination of the Haussman and the Merhaut references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the two or more airflow pathways are each configured to provide the uniform acoustic impedance at any distance from the at least one acoustic driver to the ear canal of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to have a constant cross-section, just as Merhaut’s channels 4, from driver 2032 to sound outlet 2038, which terminates within a user’s ear canal. This design would naturally apply at any distance since the tubes/channels would act simply as transmission lines. See Merhaut at col. 1 l. 73 to col. 2 l. 12, l. 26 to col. 3 l. 2. For the foregoing reasons, the combination of the Haussman and the Merhaut references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein a first length of a first airflow pathway of the two or more airflow pathways is within 15% of a second length of a second airflow pathway of the two or more airflow pathways.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to have a constant cross-section, just as Merhaut’s channels 4. The See Merhaut at col. 1 l. 73 to col. 2 l. 12, l. 26 to col. 3 l. 2, FIG.2. For the foregoing reasons, the combination of the Haussman and the Merhaut references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein each airflow pathway has a constant cross-sectional area from the at least one acoustic driver to an exit nozzle of the earphone housing.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to have a constant cross-section, just as Merhaut’s channels 4, from driver 2032 to the sound outlet 2038 of shell 2000. For the foregoing reasons, the combination of the Haussman and the Merhaut references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein each airflow pathway is aligned with a port extending through a portion of the at least one acoustic driver.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to have a constant cross-section, just as Merhaut’s channels 4. The obviousness rejection of claim 2, incorporated herein, further shows the obviousness of implementing driver 2032 with Merhaut’s electrostatic 
Claim 12 is drawn to “an earphone.” The following table illustrates the correspondence between the claimed earphone and the Haussman reference.
Claim 12
The Haussman Reference
“12. An earphone comprising
The Haussmann reference describes an earplug. Haussman at ¶ 44, FIG.2.
“an acoustic driver positioned within a housing,
The earplug includes a housing shell 2000 containing an output transducer unit 2032 corresponding to the claimed acoustic driver. Id. at ¶ 49, FIG.2.
“the driver acoustically coupled with an ear canal of a user via two or more airflow pathways that intersect at a collector positioned proximal a nozzle of the housing,
The Haussman reference describes acoustically coupling an output from either a single transducer unit 2032 or a combination of unit 2032 and a second transducer unit 2034 to the user’s ear canal through two output tubes 2012, 2013 that merge into a common tube 2036 and an output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“each [airflow pathway] configured to provide a uniform acoustic impedance from the driver to the ear canal.”
Haussman depicts tubes 2012, 2013 as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id.


Table 2
The foregoing table shows that the Haussman reference describes an earplug that is substantially similar to the claimed apparatus. The two differ since it is unclear whether Haussman’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal. This is not a patentable distinction.
The Merhaut reference teaches and suggests one potential configuration of Haussman’s tubes 2012, 2013. In particular, Merhaut describes an electrostatic horn loudspeaker. Merhaut at Abs., col. 1 ll. 5–10, FIG.2. To improve the efficiency of the loudspeaker, Merhaut includes multiple passages 4 within the rear stator 3 of the speaker. Id. at col. 1 l. 44 to col. 2 l. 13. Each channel 4 has a constant cross-section, such that they each exhibit a uniform acoustic impedance. Id. at col. 2 ll. 41–48, FIG.2. The channels merge in input portion 5 of a horn 6 that adapts loudspeaker 3 to its intended use of free-field radiation. Id. at col. 2 ll. 62–71, FIG.2. The use of multiple constant cross-section channels 4 increases the radiation efficiency of the speaker by increasing its radiation resistance. Id. at col. 1 l. 73 to col. 2 l. 13, col. 2 l. 74 to col. 3 l. 6. Merhaut’s approach to designing a loudspeaker would have reasonably suggested to one of ordinary skill in the art similarly 
Claim 13 depends on claim 12 and further requires the following:
“wherein a filter is positioned within the housing and collector, the filter configured to provide a different acoustic impedance than the uniform acoustic impedance.”
Claim 14 depends on claim 12 and further requires the following:
“wherein the filter is removable from the collector and housing.”
Haussman describes merging sound from tubes 2012, 2013 into a common tube 2036. Haussman does not include a filter in common tube 2036. The Lehdorfer reference suggests adding a removable filter 224 near the sound opening 216 of an earphone 202. Lehdorfer at ¶¶ 14–29, FIGs.2, 3. Lehdorfer teaches that the filter may be removed and replaced to provide a desired degree of acoustic tuning. Id. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to similarly add a removable filter in Haussman’s common tube 2036. For the foregoing 
Claim 15 depends on claim 12 and further requires the following:
“wherein each airflow pathway and the collector provide the uniform acoustic impedance constantly from the driver through perforations between multiple magnets and through ports in a tray to the nozzle.”
The Haussman reference does not identify the technology used to implement output drivers 2032, 2034. The Merhaut reference suggests an electrostatic speaker where sound is routed through channels 4 in a stator 5 to a common channel 5 to improve the efficiency of the speaker. Merhaut at FIG.2. One of ordinary skill would have known that such an electrostatic speaker would have been suitable for use in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Belonozhko also suggests using a planar loudspeaker. See id. The Hutt reference describes one possible planar loudspeaker configuration with perforations 422 between multiple magnets 202 and ports 232 in a tray 234. See Hutt at Abs., FIGs.2–4. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 with any conventional driver technology, including planar loudspeaker technology. And it would have been obvious to use the various perforations and ports in the transducer to route sound from the transducer to Haussman’s common tube 2036. For the foregoing reasons, the combination of the Haussman, the Merhaut and the Belonozhko references makes obvious all limitations of the claim.
Claim 16 depends on claim 12 and further requires the following:
“wherein each airflow pathway and the collector provide the uniform acoustic impedance constantly from the driver through perforations in a stator to the nozzle.”
The Haussman reference does not identify the technology used to implement output drivers 2032, 2034. The Merhaut reference suggests an electrostatic speaker where sound is routed through channels 4 in a stator 5 to a common channel 5 to improve the efficiency of the speaker. Merhaut at FIG.2. One of ordinary skill would have known that such an electrostatic speaker would have been suitable for use in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8.  Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 as electrostatic speakers, like the one described by Merhaut. And it would have been obvious to use perforations in a stator to route sound from the transducer to Haussman’s common tube 2036. For the foregoing reasons, the combination of the Haussman, the Merhaut and the Belonozhko references makes obvious all limitations of the claim.
Claim 17 depends on claim 12 and further requires the following:
“wherein a compressible tip is physically coupled to the nozzle, the compressible tip comprising a pliable insert inset that maintains a uniform cross-sectional area from the nozzle to the ear canal of the user despite the tip being compressed into the ear of the user.”
Claim 18 depends on claim 12 and further requires the following:
“wherein the nozzle and compressible tip maintain a uniform cross-sectional area from the collector to the ear canal of the user.”
See id. at ¶¶ 13, 14; Tu at ¶ 53. Accordingly, depending on cost, market and other design considerations, it would have been obvious for one of ordinary skill in the art to apply the combined teachings of Haussman and Merhaut in other earplug designs, such as Tu’s mass-market earphone design that relies on a soft tip/sleeve 30 instead of a fully customized shell. The resulting earphone would have a pliable insert inset 13 extending into the tip/sleeve 30, and running to the nozzle 18, to maintain the nozzle’s an dsleeve’s cross-sectional area even as wings of the tip/sleeve are compressed upon insertion into a user’s ear canal. See Tu at ¶¶ 53–57, FIGs.1–3. For the foregoing reasons, the combination of the Haussman, the Merhaut and the Tu references makes obvious all limitations of the claims.
Claim 19 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Haussman reference.
Claim 19
The Haussman Reference
“19. A method comprising:
“positioning an acoustic driver within a housing;
Haussman describes an earplug that includes a housing shell 2000. Haussman describes positioning an output transducer unit 2032 corresponding to the claimed Id. at ¶ 49, FIG.2.

Haussman further describes coupling transducer unit 2032 to a user’s ear canal through a receptacle/header 2030. Id.
“connecting the header acoustically with two or more airflow pathways; intersecting the two or more airflow pathways with at least one collector conduit; and
The Haussman reference describes acoustically coupling an output from transducer unit 2032 through receptacle 2030 into two output tubes 2012, 2013 that merge into a common tube 2036 and output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“providing a uniform acoustic impedance from the acoustic driver to the ear canal through the header, each airflow pathway, and each collector conduit.”
Haussman depicts tubes 2012, 2013 as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id.
However, it is unclear if Haussman contemplated providing a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal through receptacle/header 2030, tubes 2012, 2013 and common tube 2036.

Table 3
The foregoing table shows that the Haussman reference describes an earplug that is substantially similar to the claimed apparatus. The two differ since it is unclear whether Haussman’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal. This is not a patentable distinction.
Id. at col. 1 l. 44 to col. 2 l. 13. Each channel 4 has a constant cross-section, such that they each exhibit a uniform acoustic impedance. Id. at col. 2 ll. 41–48, FIG.2. The channels merge in input portion 5 of a horn 6 that adapts loudspeaker 3 to its intended use of free-field radiation. Id. at col. 2 ll. 62–71, FIG.2. The use of multiple constant cross-section channels 4 increases the radiation efficiency of the speaker by increasing its radiation resistance. Id. at col. 1 l. 73 to col. 2 l. 13, col. 2 l. 74 to col. 3 l. 6. Merhaut’s approach to designing a loudspeaker would have reasonably suggested to one of ordinary skill in the art similarly improving the efficiency of Haussman’s output driver 2032 by configuring tubes 2012, 2013 (as well as any additional tubes) to exhibit a constant cross-section along their lengths. The tubes would merge at common output opening 2038 (having a cross-section equal to the sum of the tubes’ cross-sections) and then radiate sound into the user’s ear canal. Due to the closed nature of the ear canal, a horn would not be necessary, as seen in Haussman FIG.2 since opening 2038 would directly radiate into the ear canal. For the foregoing reasons, the combination of the Haussman and the Merhaut references makes obvious all limitations of the claim.
Claim 20 depends on claim 19 and further requires the following:
“wherein an acoustic energy from a diaphragm of the acoustic driver is collected in a plurality of separate zones and time aligned through the use of the two or more airflow pathways.”
The Haussman reference does not identify the technology used to implement output drivers 2032, 2034. The Merhaut reference suggests an electrostatic speaker, Merhaut at FIG.2, which would have been known to one skilled in the art as suitable for use in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 as electrostatic speakers, like the one described by Merhaut. In that case, one of ordinary skill would have connected tubes 2012, 2013 (and possible additional tubes) to separate zones of driver 2032. The sound from the zones would be time-aligned since Merhaut forms tubes/channels as equal length radii extending from common tube 5. See Merhaut at FIG.2. For the foregoing reasons, the combination of the Haussman, the Merhaut and the Belonozhko references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under 35 U.S.C. § 103 ass being unpatentable over the combination of the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply at 6–8 (22 March 2021) includes several comments concerning the rejections included in this Office action. Applicant notes that the claims require that “each airflow pathway” is “configured to provide a uniform acoustic impedance from the driver to the ear canal.” (Id. at 6.) In contrast, Applicant suggests that the Haussmann reference is silent concerning whether the cross-sectional area of acoustics tubes 2012 and 2013 are uniform or produce a uniform acoustic impedance. (Id.) Applicant also notes that Haussmann does not describe cross-section, area or impedance at all in connection with the tubes. (Id. at 6, 7).
Applicant does not challenge the Office’s position that the Merhaut reference describes a airflow pathways that provide a uniform acoustic impedance. (Id. at 7.) However, Applicant notes that Merhaut’s airflow pathways 4 terminate with a horn 6. (Id.) Applicant suggests that Merhaut accordingly teaches away from the claimed invention and that the references are otherwise silent as to excluding Merhaut’s horn 6 from Haussmann. (Id. at 7–8.).
The rejections are premised on a combination of the Haussmann and Merhaut references. Haussmann describes a hearing aid with multiple acoustic pathways 2012, 2013 travelling from a transducer unit 2010 to a joint sound outlet tube 2036 and sound outlet opening 2038. Notably, Haussmann does not describe or suggest including any type of horn. Haussmann further describes configuring the size and shape of tubes/pathways 2012, 2013 to provide a desired frequency response. This shows that, in contrast to Applicant’s comments, Haussmann does describe adjusting the area/cross-section of tubes 2012, 2013 to produce a desired impedance.
The Merhaut reference describes one potential modification to Haussmann’s unit 2010 and pathways 2012, 2013, where the pathways 2012, 2013 would both be made uniform along their entire length and would terminate in a shared input portion 5 having a cross-section equal to the sum of the tubes’ cross-sections. Merhuat at col. 1 l. 44 to col. 2 l. 13, FIG.2. According to Merhaut, this would improve the efficiency of Haussmann’s transducer unit 2010. Id. The use of multiple constant cross-section channels 4 increases the radiation efficiency of the speaker by increasing its radiation resistance. Id. at col. 1 l. 73 to col. 2 l. 13, col. 2 l. 74 to col. 3 l. 6.
Accordingly, Merhaut would have reasonably suggested to one of ordinary skill in the art configuring Haussmann’s pathways/tubes 2012, 2013 to provide a uniform impedance. One of ordinary skill in the art at the time of filing would have reasonably believed from Merhaut’s teachings that doing so would create an all-pass filter that uniformly sums the contribution of the pathways to increase the radiation efficiency of transducer unit 2010. Nothing in this proposed rejection presupposes the addition of Merhaut’s horn 6. The Examiner cannot find, and Applicant has not cited, any objective evidence beyond the horn’s mere existence indicating that one of ordinary skill in the art would have reasonably believed horn 6 would be a necessary addition to Haussmann’s hearing aid. This is particularly true since Haussmann does not include any type of horn.
For the foregoing reasons, Applicant has not demonstrated any error in the Office action. All the rejections will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

5/7/2021